 In the Matter of NEW YORK AND CUBA MAIL STEAMSHIP COMPANYallUNITED LICENSED OFFICERS OF THE UNITED STATES OF AMERICACases Nos. B-121 and B-122.-Decided March 6, 1937Water Transportation Industry-Election Ordered:controversy concerningrepresentation of employees-rival organizations; substantial doubt as to ma-jority status-question affecting commerce : employees directly engaged in inter-state commerce-UnitAppropriate for Collective Bargaining:community ofinterest; craft; established labor organizations in industry; occupational dif-ferences-Certification of Representatives.Mr. David A. Moscovitzfor the Board.Burlingham, Veeder, Clark & Hupper,byMr. Burton H. White,of New York City, for the Company.'Mr. Herbert J. DeVarco,of New York City, for the Union.Mr. Edward P. Trainer,of New York City, for Marine Engineers',Beneficial Association.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn December 30, 1936, United Licensed Officers of the UnitedStates of America, hereinafter referred to as U. L. 0., filedtwo petitions with the Regional Director of the National LaborRelations Board for the Second Region concerning the representationof the licensed deck officers and of the licensed marine engineers, re-spectively, employed by New York and Cuba Mail Steamship Com-pany,'New York City, hereinafter referred to as the Company.Each petition requested an invesigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, hereinafter referred to as the Act. On January 11,1537, the National Labor Relations Board, hereinafter referred to asthe Board, authorized the Regional Director for the Second Regionto conduct an investigation and provide for an appropriate hearingin each of the cases.On January 15, 1937, the Regional Directorissued notices of hearings to be held in New York City on January' The petitions and notices of hearings were issued in the nameofNew York & CubaSteamship Company.This name was amendedtoNew Yorkand Cuba Mail SteamshipCompany atthe hearing.5727-37-vol.1i-39595 596NATIONAL LABOR RELATIONS BOARD22, 1937.Copies of the notices were duly served upon the Company,U. L. 0., National Marine Engineers' Beneficial Association, herein-after referred to as M. E. B. A., National Organization Mastexs,Mates and Pilots of America, hereinafter referred to as M. M. P., andInternational Union of Operating Engineers, hereinafter referredto as I. U. O. E.Pursuant to the notices, a hearing was held in New York City onduly designated by the Board.All who were served with notice ex-cept I. U. O. E. and M. M. P.2 were represented and participated inthe hearing.By agreement of the representatives present, one,hear-ing relating to both petitions was held.Full opportunity to beheard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.Many objec-tions were made by the various parties to the introduction of certainevidence.The Board has reviewed the rulings of the Trial Examineron these objections and finds that no prejudicial errors were coin-mitted.The rulings are hereby affirmed.On January 27, 1937 M. E. B. A. filed a brief with the Board re-questing that the petitions for certification be denied.Upon the evidence adduced at the hearing and from the entirerecord now before it, the Board makes the following :FINDINGS OF FACT1.THE COMPANYNew York and Cuba Mail Steamship Company, a Maine corporationhaving its principal office and place of business in New York City;is engaged in the operation of vessels for the transportation of freightand passengers for hire from New York to Cuba and Mexico andreturn.The Company at present operates seven vessels, four ofwhich, named Oriente, Orizaba, Siboney, and Yucatan, operate fromPier No. 13 and Pier No. 14, East River, New York City, and carrypassengers and freight.. The Oriente goes to and from Havana,Cuba, about six days being required for the round trip.The otherthree ships sail from New York to Havana, Cuba, then to Progresoand Vera Cruz, Mexico, return to Havana, Cuba, and thence to NewYork City.About 17 days are required for a round trip.The three remaining ships 3 carry freight only and are operatedfrom Pier No. 27, Brooklyn, New York. It is not clear from therecord whether these ships go to Cuban ports, but the record doesM. M. P requestedpermissionto file a memorandum within five'days after the con-elusionof the hearingThis request was granted by the Trial Examiner butbut no'memorandum was ever filed3Cauto, Panuco, Agwistar. DECISIONS AND ORDERS.597show that they make stops at two or three ports in Mexico. Twenty-one to 25 days are required for the freight ships to complete a roundtrip.The Company is a. subsidiary of Atlantic, Gulf and West IndiesSteamship Lines, which controls at least a majority of the stock ofthe Company.Atlantic,Gulf and West Indies Steamship Lines,however, is not an operating company and, according to the testi-mony of M. 0. Fano, assistant to the vice-president of the Company,exercises no control over the labor policies of the Company.The seven vessels operated by the Company carry 33 deck officersand 33 engineers required by law to be licensed, and approximately12 junior engineers not required to be licensed.We find that the Company in the operation of vessels betweenports in New York and ports in Cuba and Mexico is engaged intransportation and commerce between the United States and foreigncountries, and that the licensed deck officers, the licensed engineersand the junior engineers employed on these vessels are directlyengaged in such transportation and commerce.II.THE UNIONSU. L. 0. is a labor organizationwhich admits to membershipbothlicensed deck officers and licensed marine engineers.Juniorengineersnot holdinga license are not eligible for membership.M. E. B. A. is a labor organization whose membership is limited tolicensedmarine engineers.Junior engineers who do not have alicense are not eligible for membership.M. M. P. is a labor organi-zation limited in membership to licensed deck officers.III.QUESTION CONCERNING REPRESENTATIONBurt L. Todd, secretary of U. L. 0., testified that he had requestedofficials of the Company to deal with U. L. 0. in May, June, andlate in the summer of 1936.He testified that the Company did not,apparently, question the right of U. L. 0. to represent the em-ployees but that the Company never indicated whether it would orwould not meet with representatives of U. L. 0.At the hearing,Fano testified that M. E. B. A. and U. L. 0. claim to represent theengineers and that M. M. P. and U. L. 0. claim to represent thedeck officers, and that the Company does not know that any organi-zation does or is entitled to represent these employees.We find that a question has arisen concerning the representationof the deck officers and of the marine engineers, respectively, em-ployed by the Company and that these questions tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce. 598NATIONALLABOR RELATIONS BOARDIV.APPROPRIATE UNITAll of the parties represented at the hearing concurred in thebelief that deck officers and-marine engineers should be separatedinto two units for the purposes of representation.The reasons givenfor such a' division, mainly the distinct and different types of abilityrequired and duties performed by each, have been stated in detailby the Board in many prior cases.4The only question raised as to the appropriate unit concerned thejunior engineers.As previously stated, junior engineers are notrequired by law to be licensed.As a matter of fact, some juniorengineers do hold licenses but many (1o not.Also as previouslystated, junior engineers who do not have a license are not eligiblefor membership in either U. L. 0. or M. E. B. A. Todd, of U. L. 0.,and E. P. Trainer, representing M. E. B. A., both testified theybelieved junior engineers who hold licenses should be included inthe unit but that junior engineers who do not have licenses shouldnot be included.Todd further testified he believed all junior engi-neers employed by the Company were licensed but no proof of thisfact was introduced.If, as is highly probable, some of the junior engineers employedby the Company do not have licenses, we are faced with the sameproblem as was raised inIn the Matter of Grace Line, Inc. andPanama Mail Steamship Company and National Marine Engineers'Beneficial Association Local No. 33.5None of the reasons there statedfor the inclusion of all junior engineers, whether holding licenses ornot, have been shown to be erroneous in the instant case. In addi-tion, Trainer admitted that M. E. B. A. has represented unlicensed'personnel employed in the engine room before the Railway Media-tion Board. It is apparent, therefore, that the procedure of repre-senting persons not eligible to membership is not new to M. E. B. A.No testimony was introduced at the hearing to shoe in what spe-cific duties junior engineers employed by the Company are engaged.There was some testimony by Todd that the duties Performed byjunior engineers vary widely between ships and between companies.We feel that unless and until more specific testimony is developedin particular cases to show unlicensed junior engineers should not be'included, unlicensed junior engineers should be included in a bar-gaining unit which includes licensed junior engineers.We find that the licensed deck officers employed by the Companyconstitute a unit appropriate for the purposes of collective bargain-' See for example,In the Matter of Black Diamond Steamship Corporation and MarineEngineers BeneficialAssociation,Local No. 33,Case No. R-107,decided September 24,1936(supra, p.241).5Case No. R-110,decision issued November 13, 1936(supra,p369) ;supplementarydecision issued February 4, 1937(supra,p378). DECISIONS AND ORDERS599ing in respect to rates of pay, wage's, hours of employment andother conditions of employment.We find that the licensed marine engineers and the junior engi-neers, whether licensed or not, employed by the Company constitutea unit appropriate for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment and otherconditions of employment.DISPOSITIONOF CASESCertain receipts for dues paid by licensed personnel employed by.the Company and the applications of the same persons for member-ship were put in evidence by U. L. 0. for the purpose of provingthat a majority of the licensed personnel employed by the CompanydesireU. L. 0. to represent them.We have carefully consideredthismaterial and have decided that it would be inadvisable to cer-tifyU. L. 0. on the basis of this evidence -under all the circum-stances of this case.Clearly decipherable and completely filled indues receipts plus applications showing in what capacity these menare employed were introduced for only 19 deck officers and 27 en-gineers.As previously stated, the Company employs 33 deck officersand approximately 45 engineers. Some of these receipts, whichTodd admitted are the last dues receipts issued by U. L. 0. to thesemen, are dated as far back as January and February, 1936, almosta year before the petitions were filed in this case.As we stated inIn the Matter of Ocean Steamship Company of Savannah andUnited Licensed Officers of the United States of America,6we be-lieve that a payment at a time so far prior to a petition for certifi-cation is too remote to justify a clear implication that such personsdesireU. L. 0., to represent them now. The Board is of courseaware of the unsettled conditions which have existed in the maritimeindustry in the last several months and that some of the unions havebeen on strike while others have not. It is less reasonable to drawsuch an inference under these circumstances than it would other-wise be.Also, charges were made at the hearing by Trainer, representingM. E. B. A., that the Company in the past had given passes to rep-resentatives of U. L. 0. permitting them to go aboard the vesselsof the Company for the purpose of organizing the employees butthat the Company had denied similar privileges to other labor or-ganizations.The testimony o1i this point was inadequate for theBoard to determine the truth of these charges.Nevertheless, we feelthat since such a situation may have existed, this is an additionalCases No R-119 and NoR-120(sups a, p.588) 600NATIONAL LABOR RELATIONS BOARDreason against certification of U. L. O. on the basis of the evidenceintroduced.Under all these circumstances we feel that the policy of the Actwill be best served by determining the present desires of these em-ployees under conditions which can only be obtained in an electionby secret ballot.CONDUCTOF ELECTIONSThe record shows that the licensed personnel employed on theOrientesign articles for a period of three or four months, but thaton all other ships operated by the Company new ship's articles aresigned by a crew before each trip.We will, therefore, follow theprocedure ordinarily used by the Board in maritime elections.No-tices of the election, a sample ballot, a list of employees eligible tovote and a notice of the time and place where balloting will beconducted shall be posted on each vessel before it leaves a port ofNew York, on the next trip, if possible, following the issuance ofthisDirection of Election, and shall remain posted until the vesselreturns to a port of New York where balloting shall be conducted ata time and place to be designated by the Regional Director for theSecond Region.Every licensed deck officer who has been employed as such by theCompany at any time between December 30, 1936, the date of thefiling of the petition, and the date of the Direction of Election, andwho makes the round trip on which the vessel is posted and at theconclusion of which the election is held in the capacity of a licenseddeck officer, shall be eligible to vote.Every engineer who has been employed as a licensed or juniorengineer by the Company at any time between December 30, 1936,the date of the filing of the petition, and the date of the Directionof Election, and who makes the round trip on which the vessel isposted and at the conclusion of which the election is held in thecapacity of a licensed or junior engineer, shall be eligible to vote.CONCLUSIONS OF LAWOn the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.Questions affecting commerce have arisen concerning the rep-resentation of the licensed deck officers and of the licensed and juniorengineers, respectively, employed by New York and Cuba MailSteamship Company, within the meaning of Section 9 (c) andSection 2, subdivisions (6) and (7) of the National Labor Rela-tions Act.2.The licensed deck officers employed by New York and CubaMail Steamship Company constitute a unit appropriate for the pur- DECISIONS AND ORDERS601poses of collective bargaining,within the meaning of Section 9 (b)of the National Labor Relations Act.3.The licensed engineers and the junior engineers,whetherlicensed or not, constitute a unit appropriate for the purposes ofcollective bargaining,within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuanttoArticleIII, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that,as part of the investigations authorized by theBoard to ascertain representatives for collective bargaining withNew York and Cuba Mail Steamship Company, elections by secretballot shall be conducted as soon as convenient,and beginning aspromptly as is practicable after the date of this Direction,in con-formity with the rules set forth hereinabove for the conduct of theseelections, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent of theNational Labor Relations Board, and subject to Article III, Section9 of said Rules and Regulations-as amended :(1) among the licensed deck officers employed on the vessels oper-ated by New York and CubaMail SteamshipCompany, todeterminewhether or not they desire.to be represented by United LicensedOfficers ofthe UnitedStates of America, for the purposes of collectivebargaining; and(2) among the licensed engineers and the junior engineers,whetherlicensed or not, employed on the vessels operated by New York andCuba Mail Steamship Company, to determine whether they desireto be represented by United Licensed Officers of the United Statesof America or by National Marine Engineers'Beneficial Association.for the purposes of collective bargaining.[SAME TITLE]AMENDED DIRECTION OF ELECTIONSMarch27, 1937On March 6,1937, the NationalLabor Relations Board, herein-after referred to as the Board, issued a Decision and Direction ofElections in the above-entitled case.The Direction of Electionsordered an election to be held among the licensed deck officers em- 602NATIONAL LABOR RELATIONS BOARDployed by New York and Cuba Mail Steamship Company to deter-mine whether or not they wished to be represented by UnitedLicensed Officers of the United States of America, hereinafter re-ferred to as U. L. 0., for the purposes of collective bargaining.'On March 10, 19317, National Organization Masters, Mates and Pilotsof America, hereinafter referred to as M. M. P., filed objectionswith the Board and requested that the Board amend the Directionof Elections by directing the name of M. M. P. to be placed on theballot.On March 16, 1937, the Board issued and duly served onU. L. 0., M. M. P., and the Company notice of a hearing to be heldinWashington, D. C. on March 24, 1937, for the purpose of oralargument on the request of M. M. P. Pursuant to the notice, ahearing was held and the Board heard oral argument by Edward T.Pinchin, representing M. M. P.No representative of U. L. O. ap-peared at the hearing, but a brief was filed by U. L. O. on March 24,1937, requesting that the Board refuse the request of M. M. P. be-cause M. M. P. had failed to appear at the hearing held in New Yorkon January 22, 1937.Upon the basis of the oral argument and upon further considera-tion, the Board hereby issues this Amended Direction of Elections.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it isDIRECTED that, as part of the investigations authorized by theBoard to ascertain representatives for collective bargaining withNew York and 'Cuba Mail Steamship Company, elections by secretballot shall be conducted as soon as convenient, and beginning aspromptly as is practicable after the date of this Amended Direction,in conformity with rules for the conduct of the elections set forthin the decision issued March 6, 1937, under the direction and super-vision of the Regional Director for the Second Region, acting inthismatter as agent of the National Labor Relations Board, andsubject to Article III, Section 9 of said Rules and Regulations--Series 1, as amended :(1) among the licensed deck officers employed on the vessels op-erated by New York and Cuba Mail Steamship Company, to deter-mine whether they desire to be represented by United LicensedOfficers of the United States of America or by National Organiza-tion Masters, Mates and Pilots of America, for the purposes of collec-tive bargaining; andIThe Direction of Elections also ordered an election to be held among the licensed andjunior engineers employed by the Company.This portion of the election order, however,was not objected to by any of the parties. DECISIONS AND ORDERS603(2) among the licensed engineers and the junior engineers, whetherlicensed or not, employed on the vessels operated by New York andCuba Mail Steamship Company, to determine whether they desireto be represented by United Licensed Officers of the United Statesof America or by National Marine Engineers' Beneficial Association,for the purposes of collective bargaining.MR. DONALD WAKEFIELD SMITH tooknopart in the considerationof the above Amended Direction of Elections.[SAME TITLECERTIFICATION OF REPRESENTATIVESANDDIRECTION OF ELECTIONAugust 14, 1937On December 30, 1936, United Licensed Officers of the UnitedStates of America, herein called U. L. 0., filed two petitions with theRegional Director for the Second Region (New York City) concern-ing the representation of the licensed deck officers and the licensedmarine engineers, respectively, employed by New York and CubaMail Steamship Company, New York, N. Y., herein called theCompany.The petitions requested an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Pursuant to notice duly served on all the parties, a hearing washeld in New York City on January 22, 1937, before Emmett P.Delaney, the Trial Examiner duly designated by the Board.OnMarch 6, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections.Thereafter,on March 24, 1937, pursuant to notice duly served on all the partiesand at the request of National Organization Masters, Mates, andPilots of America, herein called M. M. P., the Board heard oral argu-ment on the case at Washington, D. C. On March 27, 1937, theBoard issued an Amended Direction of Elections.The Amended Direction of Elections provided that an election bysecret ballot be held among the licensed deck officers employed bythe Company to determine whether they wished to be represented byM. M. P. or by U. L. O. for the purposes of collective bargaining,and that an election by secret ballot be held among the licensedengineers and the junior engineers, whether licensed or not, employedby the Company to determine whether they wished to be represented 604NATIONAL LABOR RELATIONS: BOARDby National Marine Engineers" Beneficial Association, herein calledM. E. B. A., or by U. L. 0., for the purposes of collective bargaining.Pursuant to the Direction, balloting was conducted on the vesselsof the Company beginning April 23, 1937. On April 30, 1937,M. M. P. filed a protest with the Regional Director for the SecondRegion against further balloting of employees of the Company. onthe grounds that there had been interference with the conduct of-theelection.On May 24 and June 7, 1937, M. E. B. A. filed protestswith the Regional Director for the same reason and for the additionalalleged reason that a majority of the licensed engineers had joinedM. E. B. A. since the election.On June 12, 1937, balloting having been completed on the vesselsof the Company, the Regional Director certified that a count of theballots cast showed :1.LICENSEDECK OFFICERStITotal eligible to vote -----------------------------------------322.Total ballots cast--------------------------------------------313Total votes for U. L 0 ---------------------------------------2,74.Total votes for M Al. P ---------------------------------------35.Total blank ballots -------------------------------------------11.II.ENGINEERSTotal eligible to vote-----------------------------------------402.Total ballots cast--------------------------------------------403Totalvotes forU L. 0---------------------------------------344.Total votesfor M.E. B. A------------------------------------6On July 6, 1937, the Regional Director; acting pursuant to ArticleIII, Section 9 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued a notice that a hearing would beheld on the protests.Pursuant to the notice, a hearing was held inNew- York City on July 12, 1937, before Samuel Gusack, the TrialExaminer duly designated by the Board.The evidence adduced at the hearing shows that on April 23, 1937,when William Meyer, agent of the Board, and the duly designatedrepresentatives of M. M. P. and of M. E. B. A. sought to board thesteamerSiboneyfor the purpose of conducting the balloting, theywere denied admission to the vessel because they did not have a passissued by the Company.After applying to the office of the Companythey were taken aboard the vessel by an agent of the Company.Shortly after they arrived on board, the representative of U. L. O.came into the chief engineer's room where balloting was to be con-ducted, and in response to questioning; admitted he had been aboardabout 25 minutes, but stated he had not been electioneering but hadbeen talking with one of the engineers who was a friend of his.Meyer, M. E. B. A., and M. M. P. allege that the representative ofU. L. O. stated he had secured admission to the vessel by means of a DECISIONS AND ORDERS605day-to-day pass issued by the Company.The Company_denie's thatit issued any passes to U. L. 0., while denying them to M. M. P. andM. E. B. A. The record does not prove to our satisfaction whetheror iiot a pass had been issued to U. L. O. for the purpose of securingmembers, prior to the election.We do not believe, however, thatthe evidence sufficiently establishes interference which would warrantour declaring that the elections should be voided.At the hearing on the protests, M. E. B. A. introduced in evidencecards signed by 40 engineers employed by the Company applying formembership in M. E. B. A. These cards had been signed during theperiod of and subsequent to the election; apparently many of theengineers signed these cards shortly after they had voted for U. L. O.In a case like this, where prior to the Board's certification of theresults of an election there is an apparent change in the wishes of amajority of the men, we believe that another election should be held.In accordance with our decision inMatter of American FranceLine et al. and International Seamen's Union of America,in whichNew York and Cuba Mail Steamship Company was a party, wehereby amend our original Decision in this case, by finding that theappropriate unit consists of the engineers who are required to belicensed by the United States Bureau of Marine Inspection andNavigation, and the junior engineers who hold licenses.Every engineer will be eligible to vote who has been employed asa licensed or junior engineer by the Company at any time betweenDecember 30, 1936, the date of the filing of the petition, and March6, 1937, the date of the first Direction of Elections, and who makesthe round trip, at the conclusion of which the election is held, in thecapacity of a licensed engineer or a junior engineer, provided, suchjunior engineers hold licenses at the time balloting is conducted.CERTIFICATION OF REPRESENTATIVES(Case No. R-120)Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT ISHEREBYCERTIFIED that United LicensedOfficersof the UnitedStates of America has been selected by a majority of the licenseddeck officers employed by New York and Cuba Mail SteamshipCompany as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the National Labor1Case No R-157, Decision and Direction of Elections issued July 16, 1937 606NATIONAL LABOR RELATIONS BOARDRelationsAct,United Licensed Officers of the United States ofAmerica is the exclusive representative of the licensed deck officersemployed by New York and Cuba Mail Steamship Company for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.DIRECTION OF ELECTION(Case No. R-121)By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining,an election by secret ballot shall be conducted as soon as convenientand beginning as promptly as is practicable after the date of thisDirection, in conformity with the rules set forth for the conduct ofsuch election in the Decision of the Board issued March 6, 1937(supra, p.595), under the direction and supervision of the RegionalDirector for the Second Region, acting in the matter as agent of theNational Labor Relations Board, and subject to Article III, Section9 of said Rules and Regulations, among the licensed engineers and thejunior engineers who hold licenses employed on the vessels operatedby New York and Cuba Mail Steamship Company, to determinewhether they desire to be represented by United Licensed Officersof the United States of America or by National Marine Engineers'Beneficial Association, for the purposes of collective bargaining.[SAME TITLESUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONOctober 1, 1,937Petitions having been filed on December 30, 1936, by UnitedLicensed Officers of the United States of America, herein called theU. L. 0., concerning the representation of the licensed deck officersand the licensed marine engineers, respectively, employed by NewYork and Cuba Mail Steamship Company, New York City, hereincalled the Company, and a hearing having been held in New YorkCity on January 22, 1937, the National Labor Relations Board, hereincalled the Board,, issued a Decision and Direction of Elections on DECISIONS AND ORDERS607March 6,1937(supra, p.595).Thereafter, on March 24,1937, pursuantto notice duly served on all the parties and at the request of NationalOrganizationMasters,Mates, and Pilots of America, herein calledM. M. P., the Board heard oral argument on the case at Washington,District of Columbia.On March 27, 1937, the Board issued anAmended Direction of Elections(supra, p.601).The Amended Direction of Elections provided that an election bysecret ballot be held among the licensed deck officers employed bythe Company to determine whether they wished to be represented byM. M. P. or by U. L. O. for the purposes of collective bargaining, andthat an election by secret ballot be held among the licensed engineersand the junior engineers, whether licensed or not, employed by theCompany to determine whether they wished to be represented byNationalMarine Engineers' Beneficial Association, herein calledM. E. B. A., or by U. L. O. for the purposes of collective bargaining.Pursuant to the Direction, balloting was conducted on the vesselsof the Company, beginning April 23, 1937.On April 30, 1937, M.M. P. filed a protest with the Regional Director for the SecondRegion against further balloting of employees of the Company, onthe grounds that there had been interference with the conduct of theelection.On May 24 and June 7,1937, M. E. B. A. filed protests withthe Regional Director for the same reason and for the additionalalleged reason that a majority of the licensed engineers had joinedM. E. B. A. since the election.On June 12, 1937, balloting having been completed on the vesselsof the Company, the Regional Director certified that a count of theballots cast showed :1.LICENSED DECK OFFICERS1.Totaleligibleto vote---,--------------------------------------322.Total ballotscast --------------------------------------------313.Total votes for U. L. 0---------------------------------------274.Total votesfor M.M. P---------------------------------------35.Total blank ballots-------------------------------------------1II.ENGINEERS1.Total eligible to vote-----------------------------------------402.Total ballotscase--------------------------------------------403.Total votes for U. L. 0---------------------------------------344Total votes for M. E. B. A------------------------------------6A hearing having been held on July 12, 1937, on the protests filedby M. M. P. and M. E. B. A., the Board issued a Certification of Rep-resentatives and Direction of Election on August 14, 1937(supra,p. 603), in which it found that the evidence offered at the hearing didnot sufficiently establish interference to warrant declaring that theelection should be voided.On the basis of the election results, theBoard certified U. L. O. as the exclusive representative of the licensed 608NATIONAL LABOR RELATIONS BOARDdeck officers employed by the Company for the purposes of collectivebargaining. In the case of the engineers employed by the Company,the Board ordered that another election be held, inasmuch as cardssigned by 40 engineers during the period of and subsequent to theelection applying for membership in M. E. B. A. indicated an ap-parent change in the wishes of the men prior to the Board's certifica-tion of the results of the election.The Board also amended its orig-inal decision in this case, in accordance with its decision inMatter ofAmerican France Line et al. and International Seamen's Union ofAmerica,'by finding that the appropriate unit consists of the engi-neers who are required to be licensed by the United States Bureau ofMarine Inspection and Navigation, and the junior engineers whohold licenses.On August 16, 1937, M. M. P., in a letter to the Board, stated thatit held signed authorizations from every deck officer, with the possi-ble exceptions of certain masters, authorizing M. M. P. to representthem for the purposes of collective bargaining, and subsequently, onAugust 27, 1937, M. M. P. requested a rehearing or another electionamong the licensed deck officers.On September 1, 1937, the Boardnotified M. M. P. that its request for a rehearing or another electionwas denied.On August 18, 1937, U. L. O. protested to the Boardagainst its order directing a second election among the licensedengineers.On September 17, 1937, all parties to the proceeding weregivens an opportunity to present to the Board oral arguments on theissues involved.The Board, after giving careful consideration to the argumentspresented, affirms its Certification, dated August 14, 1937, of U. L. O.as the exclusive representative of the licensed deck officers employedby New York and Cuba Mail Steamship Company for the purposesof collective bargaining.The M. M. P. made no offer of evidence atthe hearing of July 12, 1937, to indicate that a majority of thelicensed deck officers had changed their membership subsequent tothe election and, at the date of the hearing, had become members ofM. M. P. Moreover, an examination of applications for member-ship in M. M. P., submitted to the Board for its examination at theoral argument on September 17, 1937, discloses that at the date ofthe hearing on the protests on July 12, 1937, a majority of the licenseddeck officers had not yet applied for membership in M. M. P. Inview of these considerations, we cannot set aside our Certification,dated August 14, 1937.The Board also affirms its Direction of Election, dated August 14,1937, directing that an election by secret ballot be conducted amongthe licensed engineers and the junior engineers who hold licenses,1Case No R-157, Decision and Direction of Elections issued July 16, 1937 DECISIONS AND ORDERS609employed on the vessels operated by New York and Cuba MailSteamship Company.Following the Amendment to Decision and Supplemental DecisioninMatter of American France Line et al. and International Seamen'sUnion of America,2the direction of election in this case will beamended to permit expression of choice by a voter that he does notdesire either of the unions designated on the ballot to represent him.AMENDMENT TO DIRECTION OF ELECTION(Case No. R-121)The Direction of Election,issuedAugust 14, 1937,isherebyamended by adding a comma after the words,"United LicensedOfficers of the United States of America", and by striking out theperiod after the words, "for the purposes of collective bargaining",appearing at the end of such Direction of Election,and inserting inplace thereof",or by neither."2 Case No R-157,Amendment to Decision and Supplemental Decision issued August 16,1937